              Case 19-10289-LSS    Doc 2853-2    Filed 01/27/21   Page 1 of 7




                                       EXHIBIT B

                      Financial Projections – North American Debtors




US-DOCS\120811663.4
               Case 19-10289-LSS             Doc 2853-2         Filed 01/27/21        Page 2 of 7




    Financial Projections: Imerys Talc America, Inc., Imerys Talc Vermont, Inc. and Imerys
                                       Talc Canada Inc.

Introduction
       Imerys Talc America, Inc. (“ITA”), Imerys Talc Vermont, Inc. (“ITV”) and Imerys Talc
Canada Inc. (“ITC”), with the assistance of their restructuring, legal, and financial advisors, have
prepared these projections (the “North American Debtors Projections”). The North American
Debtors Projections should be read in connection with the assumptions and qualifications as
described herein and in the Disclosure Statement.1 For the purpose of projecting liabilities and
continuing costs, the Debtors have assumed that the Effective Date of the Plan will be July 31,
2021.2
       In order to fully administer the Plan, it is estimated that the Reorganized North American
Debtors will require a consolidated cash balance totaling approximately $24.7 million. The cash
balance is expected to be funded, as of the Effective Date, through a combination of the following
sources:
         Cash held by the Debtors as of the date operations are discontinued and assets are
          transferred to a third party buyer;
         liquidation of any remaining receivable owed from Imerys USA to ITA or ITV;
         liquidation of any remaining receivable owed from Imerys S.A. to ITC;
         contribution from the Imerys Non-Debtors totaling $5.0 million to pay general unsecured
          claims of the North American Debtors;
         the Contingent Contribution; and
         proceeds from the Sale (subject to certain reductions).3
        Estimated liabilities included as part of the North American Debtors Projections have been
allocated to four separate Reserves, as required pursuant to the Plan. Funds held in the Reserves
attributable to these liabilities will be disbursed on or following the Effective Date. The table
below summarizes the projected disbursements and related timing, by year. The sections that
follow provide additional details for the underlying costs within each Reserve.




1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Ninth
Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under
Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”).
2
  If the Plan is accepted by the requisite number of claimants in Class 4, Imerys Talc Italy S.p.A. (“ITI”) will
commence a bankruptcy case that will be, pending entry of an order by the Bankruptcy Court, jointly administered
under Case No. 19-10289 (LSS). Financial projections related to ITI are separately attached to the Disclosure
Statement.
3
  The North American Debtor Projections assume that the sale of the North American Debtors’ assets to Magris
Resources Canada Inc. pursuant to the Asset Purchase Agreement (as approved by the Sale Order) will close prior to
the Effective Date.


US-DOCS\120910959.1
                 Case 19-10289-LSS                    Doc 2853-2             Filed 01/27/21             Page 3 of 7



Plan of Reorganization: Funding Rollforward
                                                                                             2021        2022       2023-2030    Total
($ in 000s)

Beginning Cash Balance                                                                       $24,734      $8,232      $3,778     $24,734


Reserved Liabilities
Administrative Claim Reserve                                                                  (1,851)       (135)         (34)    (2,020)
Fee Claim Reserve                                                                             (8,474)           -           -     (8,474)
Disputed Claims Reserve                                                                         (357)           -           -       (357)
Reorganized North American Debtor Cash Reserve                                                (5,820)     (1,754)      (3,744)   (11,319)
Total Disbursements                                                                          (16,503)     (1,889)      (3,778)   (22,170)


Undistributed Imerys S.A. contribution for General Unsecured Claims (transferred to Trust)          -     (2,564)           -     (2,564)


Total Estate Disbursements                                                                   (16,503)     (4,454)      (3,778)   (24,734)


Ending Cash Balance                                                                           $8,232      $3,778          $0         $0


Administrative Claim Reserve

        As of the Effective Date, the Debtors project that certain Administrative Claims will be
incurred, but remain unpaid. In addition to any accrued and unpaid Administrative Claims as of
the Effective Date, the Estates will continue to incur costs, which would be granted administrative
expense priority and/or be paid from the Administrative Claim Reserve, until the final decree is
entered. The full balance of projected claims allocated to the Administrative Claim Reserve are
discussed below.

United States Trustee Fees

       Includes quarterly United States Trustee fees accrued for the period through July 2021.
Individual balances for each of the North American Debtors are as follows:

      ($s in thousands)
       Imerys Talc America $250.0
       Imerys Talc Vermont $28.0
       Imerys Talc Canada $88.0

Contract Cures

        The Debtors do not currently estimate any reserve requirements related to contract cures,
as no service agreements or similar third-party contracts are necessary post-Effective Date. To the
extent certain indemnification agreements are deemed executory, the Debtors would likely assume
such contracts, and currently do not estimate any cures with respect to such agreements.

Fees and Expenses of the Canadian Information Officer and Counsel to the Information Officer

        The Information Officer is expected to remain in place until a final decree is entered in
order to ensure adequate treatment of Canadian creditors and to close out the Canadian Proceeding.
Estimated costs for the Information Officer and counsel to the Information Officer total $270.0
thousand.


US-DOCS\120910959.1
              Case 19-10289-LSS        Doc 2853-2      Filed 01/27/21     Page 4 of 7




Excluded Liabilities

        Certain administrative expenses incurred as of the Sale Closing Date, namely property
taxes and royalties, have due dates that arise after the Effective Date. As such, these obligations,
totaling approx. $0.7 million, will remain unpaid as of the Effective Date and require to be
reserved.

Post-Effective Date Claim Activities

        The Debtors anticipate being required to undertake certain activities corresponding to the
transfer of Talc Personal Injury Trust Assets to the Talc Personal Injury Trust. These activities
include, but are not limited to, eDiscovery, document production, and maintaining records. In
addition to these costs, the Debtors also estimate additional costs will be incurred by the
Reorganized North American Debtors related to post-Effective Date claim objections (as related
to Administrative Claims), other sale costs, and contingencies.

503(b)(9) and Disputed Administrative Claims

       The Debtors’ estimates currently include $472.5 thousand for allowed 503(b)(9) claims,
Disputed Administrative Claims, and Administrative Claims not yet identified.

Fee Claim Reserve

        Concurrent with the Effective Date, any accrued and unpaid professional fees will be held
in the Fee Claim Reserve. These unpaid professional fees remain subject to Bankruptcy Court
approval and timing per the Compensation Procedures Order. Professional fees included with the
Fee Claim Reserve include:

       retained professionals for the Debtors, FCR, and Tort Claimants’ Committee; and
       monthly fee applications, interim fee applications, and final fee applications not otherwise
        paid prior to the Effective Date.

Note: Restructuring professionals fees related to ITI are excluded from the Fee Claim Reserve. It
is assumed that all restructuring fees related to ITI will be paid directly by ITI or reimbursed by
ITI to ITA prior to the Effective Date. It is also assumed that investment bankers’ transaction and
advisory fees will be paid after the Sale Closing Date, but prior to the Effective Date.

Disputed Claims Reserve

       The Debtors and their advisors continue to reconcile Claims recorded on the Claims
Register maintained by Prime Clerk LLC (“Prime Clerk”). Amounts included in the Disputed
Claims Reserve are maintained for distributable amounts required to be set aside on account of
Disputed Non-Talc Claims. If the Debtors prevail in their objections to Disputed Non-Talc Claims
included within this Reserve, any undistributed amounts from this Reserve will be transferred to
the Talc Personal Injury Trust.




US-DOCS\120910959.1
              Case 19-10289-LSS        Doc 2853-2       Filed 01/27/21     Page 5 of 7




Reorganized North American Debtor Cash Reserve

         The following section details key assumptions and post-Effective Date costs that are
required to be reserved, and will be paid from Cash held by the Estates. The Reorganized North
American Debtor Cash Reserve will be funded in a sufficient amount to satisfy certain Non-Talc
Claims, and account for post-Effective Date obligations of the Reorganized North American
Debtors, including, but not limited to, amounts necessary to (i) resolve potential environmental
liabilities excluded from Asset Purchase Agreement, including estimated winddown costs,
(ii) compensate the Disbursing Agent, (iii) enforce all rights to commence and pursue certain
causes of action (as applicable), and (iv) administer the Canadian Proceeding.

Environmental Liabilities

        The Debtors’ environmental advisor, Ramboll US Corporation, prepared cost estimates for
the closure of certain of the Debtors’ former operational sites not otherwise sold as part of the Sale
(“Former Sites”), as well as certain pre-closure environmental matters. Estimates related to
potential environmental liabilities of Former Sites (that were not assumed by the Buyer), including
a potential insurance policy, total approximately $4.2 million.

Disbursing Agent

        The Plan requires appointment of a Disbursing Agent to make or facilitate Distributions
pursuant to the Plan. Projected costs for the Disbursing Agent, during the post-Effective Date
period, total approximately $1.4 million. The following key assumptions outline this position and
related costs:

       Retention of a third party professional services firm with experience in these matters;
       Financial books and records electronically archived prior to the Effective Date; and
       Disbursing Agent will require ten (10) years from the Effective Date to close the North
        American Debtors’ Chapter 11 Cases.

       As the responsible party for the Reorganized North American Debtors, it is anticipated that
the Disbursing Agent’s role will include the following:

       Compliance with fiduciary duties required by the Reorganized North American Debtors;
       Assist legal counsel with filing objections to any Disputed Non-Talc Claims;
       Remit Distributions to holders of remaining Allowed Non-Talc Claims;
       Prosecute remaining Estate Causes of Action (if and as applicable);
       Distribute agreed documents and assets to the Talc Personal Injury Trust;
       File tax returns; and
       Oversee winddown of Former Sites, including resolution of remaining environmental
        claims (estimated to take approximately ten (10) years in total).




US-DOCS\120910959.1
              Case 19-10289-LSS       Doc 2853-2      Filed 01/27/21     Page 6 of 7




Legal Counsel

       Legal counsel to provide support for Disbursing Agent mandates. The current reserve
estimate of $1.1 million assumes legal counsel’s role will involve the following:

       Resolve Claims objections;
       Resolve Disputed Claims;
       Respond to United States Trustee inquiries;
       Final decree to close Chapter 11 Cases for the North American Debtors; and
       Advise on any legal disputes arising from winddown of Former Sites.

Counsel for Canadian Recognition Proceeding

        Canadian counsel will need to be retained as the Canadian Proceeding will continue until
the ITA and ITV Chapter 11 Cases are closed. The estimated costs of $200.0 thousand are based
on a historical 3-month average incurred costs during the pendency of these Chapter 11 Cases.

Noticing Agent

       Estimated costs of $765.0 thousand incurred by Prime Clerk from the Effective Date
through entry of final decree for services including maintenance of official Claims Register,
noticing, serving objections, motions and distributions, if requested.

Independent Contractor Costs

       Additional costs to periodically engage legacy Debtor personnel as contractors for ad hoc
services projected to total approximately $40.0 thousand.

Final Post-Effective Activities

        Included within the Reorganized North American Debtor Cash Reserve are estimates for a
variety of other potential costs the Reorganized North American Debtors could incur post-
Effective Date. These estimates total $465.0 thousand and include, without limitation:

       Cooperation costs (e.g., expenses incurred under the Cooperation Agreement as outlined
        therein);
       Filing of tax returns;
       Provide W-2s to former employees; and
       Document retention and destruction.

Allowed Non-Talc Claims

       Through extensive claim reconciliation efforts, the Debtors and their advisors estimate that
Distributions on account of Allowed Non-Talc Claims will be as follows:

       Priority & Secured Claims: $800.0 thousand


US-DOCS\120910959.1
              Case 19-10289-LSS      Doc 2853-2    Filed 01/27/21    Page 7 of 7




       Unsecured Claims: $2.1 million

Post-Effective Date United States Trustee Fee

       Reserved amount totals $210.0 thousand, and is based on projected disbursements made
by the Reorganized North American Debtors following the Effective Date. This estimate utilizes
the same methodology and assumptions applied for each United States Trustee quarterly fee
payment calculated during the pendency of the Chapter 11 Cases.




US-DOCS\120910959.1
